             Case 1:20-cv-04085-LLS Document 5 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDUARD GLADYSHEV; NYCHA CORP,

                                  Plaintiff,
                                                                   20-CV-4085 (LLS)
                      -against-
                                                                  CIVIL JUDGMENT
JOSEPHINA SHEA; JOHN DOE;
BRANDPROTECTION.ORG,

                                  Defendants.

         By order issued July 28, 2020, the Court dismissed this action for failure to state a claim

for relief but granted Plaintiff thirty days’ leave to file an amended complaint. The Court directed

Plaintiff to (1) amend his complaint to allege any facts that state a claim upon which relief may

be granted; and (2) demonstrate that (a) venue is proper in this Court, and (b) this Court has

personal jurisdiction over Defendants. Plaintiff has not filed an amended complaint.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the action is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket. 1

SO ORDERED.

Dated:       October 2, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




         1
       Plaintiff consents to receive electronic service of notices and documents in this case.
(ECF No. 2.)
